    Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

KEITH STANSELL, et al.,                                          Case No.: 16-mc-405 (LGS)


               Plaintiffs,

       v.

REVOLUTIONARY ARMED FORCES OF
COLOMBIA (FARC), et al.,

            Defendants.
__________________________________________/

KEITH STANSELL, MARC GONSALVES, THOMAS
HOWES, JUDITH JANIS, CHRISTOPHER JANIS
(individually and as personal representative and sole heir of
the estate of GREER C. JANIS), MICHAEL JANIS, and
JONATHAN JANIS,

               Garnishors.

       v.

CITIBANK, N.A.,

            Garnishee,
__________________________________________/
CITIBANK, N.A.,

               Third Party Plaintiff - Garnishee,

       v.

KEITH STANSELL, MARC GONSALVES, THOMAS
HOWES, JUDITH JANIS, CHRISTOPHER JANIS
(individually and as personal representative and sole heir of
the estate of GREER C. JANIS), MICHAEL JANIS, and
JONATHAN JANIS,

OLIVIA PESCATORE, JOSH PESCATORE, JADA
PESCATORE, JARROD PESCATORE, JORDAN
PESCATORE, CAROL PESCATORE HARPSTER
(individually and as the representative of the estate of FRANK
        Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 2 of 22




    PESCATORE SR.), CAROLYN PESCATORE, RICHARD
    PESCATORE, and JOHN PESCATORE,

    ANTONIO CABALLERO,

    VENEZUELA MINISTRY OF FINANCE (aka MINISTERIO
    DEL PODER POPULAR DE ECONOMÍA Y FINANZAS),

          Third Party Defendants – Adverse Claimants.
    __________________________________________/

   ANTONIO CABALLERO’S ANSWER AND AFFIRMATIVE DEFENSES TO
AMENDED THIRD-PARTY COMPLAINT ALLEGING CLAIMS IN THE NATURE OF
  INTERPLEADER FILED BY CITIBANK, N.A. [D.E. 280] AND CROSS-CLAIM
         Third Party Defendant – Adverse Claimant, Antonio Caballero (“Caballero”), by and

through his undersigned counsel, hereby files his Answer and Affirmative Defenses to Amended

Third Party Plaintiff - Garnishee, Citibank, N.A.’s (“Citibank”) Third-Party Complaint in the

Nature of Interpleader, dated May 26, 2021 (the “Amended Interpleader Complaint”) [D.E. 280]

regarding the Stansell Judgment Creditors’1 Motion for TRIA Turnover, dated April 9, 2021 [D.E.

197], and the Pescatore Judgment Creditors’2 Motion for TRIA Turnover, dated April 9, 2021

[Pescatore v. FARC, et al., No. 18-MC-00545-LGS (S.D.N.Y.), D.E. 103], and Cross-Claim

against the Stansell and Pescatore Judgment Creditors. In support thereof, Caballero states the

following:

         1.     Caballero admits the allegations in paragraph 1 of the Amended Interpleader

Complaint.




1
  Keith Stansell, Marc Gonsalves, Thomas Howes, Judith Janis, Christopher Janis, Michael Janis,
and Jonathan Janis.
2
  Olivia Pescatore, Josh Pescatore, Jada Pescatore, Jarrod Pescatore, Jordan Pescatore, Carol
Pescatore Harpster (individually and as the representative of the estate of Frank Pescatore Sr.),
Carolyn Pescatore, Richard Pescatore, and John Pescatore.
                                               2
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 3 of 22




       2.      Caballero admits that he is an “Adverse Claimant” to the subject blocked assets as

indicated by Citibank’s reference to paragraph 18. Caballero has insufficient information to admit

or deny the remaining allegations in paragraph 2.

       3.      The allegation that “[t]he Amended Interpleader Complaint is necessary to formally

join the Adverse Claimants…so they will be bound by any final turnover order and the Court can

fully discharge and release Citibank from any liability to any potential claimant to the Blocked

Accounts” is a legal conclusion to which no response is required. Caballero has insufficient

information to admit or deny the remaining allegations in paragraph 3.

                                     Jurisdiction and Venue

       4.      Caballero admits the allegation in paragraph 4 of the Amended Interpleader

Complaint that he and the other “Judgment Creditors” have obtained respective judgments against

the FARC. Caballero admits the remaining allegations in paragraph 4.

       5.      The allegations in paragraph 5 set forth legal conclusions to which no response is

required.

       6.      Caballero has insufficient information to admit or deny the allegation that the

“Blocked Accounts are situated in this District.” The remaining allegations in the first sentence of

paragraph 6 set forth legal conclusions to which no response is required. Caballero has insufficient

information to admit or deny the allegations in the second sentence of paragraph 6.

       7.      The allegations that venue is proper in this jurisdiction pursuant to 28 U.S.C.

Section 1391(b)(2) and CPLR Section 5221(a), subd. 4, are legal conclusions to which no response

is required. Caballero has insufficient information to admit or deny the remaining allegations in

paragraph 7.




                                                 3
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 4 of 22




                                           Background

       8.      Caballero admits the allegation in paragraph 8 that he is a victim of terrorist acts

committed by the FARC and that he holds a judgment against the FARC under the Anti-Terrorism

Act (“ATA”). Caballero admits the remaining allegations in paragraph 8.

       9.      Caballero admits the allegations in paragraph 9.

       10.     Caballero admits the allegations in paragraph 10.

       11.     Caballero admits the allegations in paragraph 11.

       12.     Caballero admits the allegations in the body of paragraph 12; however, upon

information and belief, Caballero notes that the subject blocked assets are all held in the same

account number ending in 024. The remaining allegations in footnote 1 of paragraph 12 set forth

legal conclusions to which no response is required.

       13.     Caballero admits the allegation that he has attached the Blocked Accounts via writs

of execution issued on January 29, 2021, in the W.D.N.Y. and on March 10, 2021, in the S.D.N.Y.

Caballero admits the allegation that he “has not yet filed a turnover motion with regard to the

Blocked Accounts.” Caballero has insufficient information to admit or deny the remaining

allegations in paragraph 13.

       14.     The allegations in paragraph 14 set forth legal conclusions to which no response is

required.

                               Parties to the Interpleader Complaint

            Garnishee-Respondent and Third-Party Interpleader Plaintiff Citibank

       15.     Caballero admits the allegation that Citibank maintains the Blocked Accounts.

Caballero has insufficient information to admit or deny the allegations in paragraph 15.



                                                4
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 5 of 22




            The Judgment Creditor Adverse Claimants and Third-Party Respondents

       16.      Caballero admits that the allegation that “[t]he Stansells hold a judgment against

the FARC and seek to execute against the Blocked Accounts.” To the extent Citibank implies that

the Stansell’s execution against the Blocked Accounts would be “in satisfaction of their judgment,

pursuant to Section 201(a) of TRIA,” Caballero denies such allegation for the reasons stated in his

crossclaim. Caballero has insufficient information to admit or deny the remaining allegations in

paragraph 16.

       17.      Caballero admits that the allegation that “[t]he Pescatores hold a judgment against,

inter alia, the FARC.” To the extent Citibank implies that the Pescatores as “Adverse Claimants”

may be entitled to execution against the Blocked Accounts, Caballero denies such allegation for

the reasons stated in his crossclaim. Caballero has insufficient information to admit or deny the

remaining allegations in paragraph 17.

       18.      Caballero admits the allegations in paragraph 18.

                                       The Account Holder

       19.      Caballero has insufficient information to admit or deny the remaining allegations

in paragraph 19.

       20.      The allegations in paragraph 20 set forth legal conclusions to which no response is

required.

                       Ownership is an Essential Predicate to Execution

       21.      The allegations in paragraph 21 set forth legal conclusions to which no response is

required.

       22.      The allegations in paragraph 22 set forth legal conclusions to which no response is

required.



                                                 5
      Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 6 of 22




                               The Need for Interpleader Relief

       23.     Caballero admits the allegations in paragraph 23.

       24.     Caballero admits that “where there may be conflicting claims to assets,”

interpleader is appropriate. The remaining allegations in paragraph 24 set forth legal conclusions

to which no response is necessary.

       25.     Caballero has insufficient information to admit or deny the allegations in paragraph

25.

       26.     The allegations in paragraph 26 set forth legal conclusions to which no response is

necessary.

       27.     The allegations in paragraph 27 set forth legal conclusions to which no response is

necessary.

       28.     The allegations in paragraph 28 set forth legal conclusions to which no response is

necessary.

                                     PRAYER FOR RELIEF

       Caballero denies any remaining allegations not specifically admitted.


                       CABALLERO’S AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

       29.     To the extent the parties to this action rely on the letters of the Stansell and

Pescatore Judgment Creditors submitted to this Court (see ECF 126 herein and ECF 53 in

Pescatore v. FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)) alleging that Caballero’s Anti-

Terrorism Act (“ATA”) Judgment is somehow inferior to the Stansell and Pescatore Judgment

Creditors’ ATA Judgment, or otherwise void (see ECF 126 herein and ECF 53 in Pescatore v.

FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)), such arguments have been waived by the

                                                6
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 7 of 22




Stansell and Pescatore Judgment Creditors. The fact that Caballero and the Stansell and Pescatore

Judgment Creditors recently entered into a settlement agreement in the United States District Court

for the Southern District of Florida in a separate garnishment proceeding vitiates any argument by

the Stansell and Pescatore Judgment Creditors that Caballero’s ATA Judgment is in any way

defective as they expressly acknowledged its validity when settling with him. See Interpleader

Defendants’ Stipulation for Entry of Final Judgment, Wells Fargo Bank, N.A. v. Caballero, et al.,

No. 20-20868-civ-ALTONAGA/GOODMAN (S.D. Fla. Oct. 26, 2020), D.E. 128.

       30.     Moreover, any argument raised by the Stansell and Pescatore Judgment Creditors

that Caballero’s ATA Judgment is somehow inferior to the Stansell and Pescatore Judgment

Creditors’ ATA Judgment, or otherwise void, is procedurally improper because the Stansell and

Pescatore Judgment Creditors have no standing to make the arguments.

       31.     Indeed, no Judge has accepted any claims that Caballero's long-standing final

judgment can be collaterally attacked. See, e.g., Caballero v. FARC, et al., No. 18-cv-25337-KMM

(S.D. Fla.), D.E. 8-1, pp. 1-4; D.E. 43; Caballero v. FARC, et al., No. 19-CV-04011-KES (D.

S.D.), D.E. 5-1, pp. 14-16; D.E. 16, pp.19-21; D.E. 23, p. 5 n. 1 (in her order, Judge Schreier

recited and did not disturb the state court's analysis regarding subject matter jurisdiction)).

Furthermore, a Florida appellate court considered and rejected the collateral attacks made by a

putative claimant against Caballero's ATS state court judgment - giving full res judicata effect to

such judgment. See Prodira Casa De Cambio, S.A. de C.V. v. Caballero, Case No. 3D16-0487

(Fla. 3d DCA 2016).

       32.     Any argument of the Stansell and Pescatore Judgment Creditors that Caballero is

not authorized to obtain an ATA Judgment because he was not a U.S. national at the time of the

terrorist attacks is substantively wrong as evidenced by Chief Judge Moore’s Order: “the language



                                                7
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 8 of 22




of the statute does not explicitly require that the claimant be a U.S. national at the time of the

injury, only that he is currently a U.S. national and that he was injured by an act of international

terrorism at some time in the past.” See D.E. 259-10, Caballero v. FARC, et al., No. 18-cv-25337-

KMM (S.D. Fla.), D.E. 62, Exhibit 10. Caballero is an Hispanic-American United States citizen

with an ATA judgment, which we have previously argued is no less impressive and no less valid

than the judgments held by the Stansell Judgment Creditors. Notably, the Stansell Judgment

Creditors never attempted to vacate this Order. Thus, such arguments raised by the Stansell

Judgment Creditors in the letters to this Court (see ECF 126 herein and ECF 53 in Pescatore v.

FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)) that Caballero was somehow not authorized

to obtain an ATA judgment are frankly not grounded in law, but rather in racism.

                                       Second Affirmative Defense

       33.     To the extent the parties to this action rely on the letters of the Stansell and

Pescatore Judgment Creditors submitted to this Court (see ECF 126 herein and ECF 53 in

Pescatore v. FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)) alleging that Caballero’s ATA

Judgment is somehow inferior to the Stansell and Pescatore Judgment Creditors’ ATA Judgment,

or otherwise void (see ECF 126 herein and ECF 53 in Pescatore v. FARC, et al., No. 1:18-mc-

00545-LGS (S.D.N.Y.)), such arguments by the Stansell and Pescatore Judgment Creditors are

barred by the doctrine of estoppel. The fact that Caballero and the Stansell and Pescatore Judgment

Creditors recently entered into a settlement agreement in the United States District Court for the

Southern District of Florida in a separate garnishment proceeding vitiates any argument by the

Stansell and Pescatore Judgment Creditors that Caballero’s ATA Judgment is in any way defective

as they expressly acknowledged its validity when settling with him. See Interpleader Defendants’




                                                 8
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 9 of 22




Stipulation for Entry of Final Judgment, Wells Fargo Bank, N.A. v. Caballero, et al., No. 20-

20868-civ-ALTONAGA/GOODMAN (S.D. Fla. Oct. 26, 2020), D.E. 128.

       34.     Moreover, any argument raised by the Stansell and Pescatore Judgment Creditors

that Caballero’s ATA Judgment is somehow inferior to the Stansell and Pescatore Judgment

Creditors’ ATA Judgment, or otherwise void, is procedurally improper because the Stansell and

Pescatore Judgment Creditors have no standing to make the arguments.

       35.     Indeed, no Judge has accepted any claims that Caballero's long-standing final

judgment can be collaterally attacked. See, e.g., Caballero v. FARC, et al., No. 18-cv-25337-KMM

(S.D. Fla.), D.E. 8-1, pp. 1-4; D.E. 43; Caballero v. FARC, et al., No. 19-CV-04011-KES (D.

S.D.), D.E. 5-1, pp. 14-16; D.E. 16, pp.19-21; D.E. 23, p. 5 n. 1 (in her order, Judge Schreier

recited and did not disturb the state court's analysis regarding subject matter jurisdiction)).

Furthermore, a Florida appellate court considered and rejected the collateral attacks made by a

putative claimant against Caballero's ATS state court judgment - giving full res judicata effect to

such judgment. See Prodira Casa De Cambio, S.A. de C.V. v. Caballero, Case No. 3D16-0487

(Fla. 3d DCA 2016).

       36.     Any argument of the Stansell and Pescatore Judgment Creditors that Caballero is

not authorized to obtain an ATA Judgment because he was not a U.S. national at the time of the

terrorist attacks is substantively wrong as evidenced by Chief Judge Moore’s Order: “the language

of the statute does not explicitly require that the claimant be a U.S. national at the time of the

injury, only that he is currently a U.S. national and that he was injured by an act of international

terrorism at some time in the past.” See D.E. 259-10, Caballero v. FARC, et al., No. 18-cv-25337-

KMM (S.D. Fla.), D.E. 62, Exhibit 10. Caballero is an Hispanic-American United States citizen

with an ATA judgment, which we have previously argued is no less impressive and no less valid



                                                 9
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 10 of 22




than the judgments held by the Stansell Judgment Creditors. Notably, the Stansell Judgment

Creditors never attempted to vacate this Order. Thus, such arguments raised by the Stansell

Judgment Creditors in the letters to this Court (see ECF 126 herein and ECF 53 in Pescatore v.

FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)) that Caballero was somehow not authorized

to obtain an ATA judgment are frankly not grounded in law, but rather in racism.

                                       Third Affirmative Defense

       37.     To the extent the parties to this action rely on the letters of the Stansell and

Pescatore Judgment Creditors submitted to this Court (see ECF 126 herein and ECF 53 in

Pescatore v. FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)) alleging that Caballero’s ATA

Judgment is somehow inferior to the Stansell and Pescatore Judgment Creditors’ ATA Judgment,

or otherwise void (see ECF 126 herein and ECF 53 in Pescatore v. FARC, et al., No. 1:18-mc-

00545-LGS (S.D.N.Y.)), such arguments by the Stansell and Pescatore Judgment Creditors are

barred by the doctrine of laches. The fact that Caballero and the Stansell and Pescatore Judgment

Creditors recently entered into a settlement agreement in the United States District Court for the

Southern District of Florida in a separate garnishment proceeding vitiates any argument by the

Stansell and Pescatore Judgment Creditors that Caballero’s ATA Judgment is in any way defective

as they expressly acknowledged its validity when settling with him. See Interpleader Defendants’

Stipulation for Entry of Final Judgment, Wells Fargo Bank, N.A. v. Caballero, et al., No. 20-

20868-civ-ALTONAGA/GOODMAN (S.D. Fla. Oct. 26, 2020), D.E. 128.

       38.     Moreover, any argument raised by the Stansell and Pescatore Judgment Creditors

that Caballero’s ATA Judgment is somehow inferior to the Stansell and Pescatore Judgment

Creditors’ ATA Judgment, or otherwise void, is procedurally improper because the Stansell and

Pescatore Judgment Creditors have no standing to make the arguments.



                                               10
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 11 of 22




       39.     Indeed, no Judge has accepted any claims that Caballero's long-standing final

judgment can be collaterally attacked. See, e.g., Caballero v. FARC, et al., No. 18-cv-25337-KMM

(S.D. Fla.), D.E. 8-1, pp. 1-4; D.E. 43; Caballero v. FARC, et al., No. 19-CV-04011-KES (D.

S.D.), D.E. 5-1, pp. 14-16; D.E. 16, pp.19-21; D.E. 23, p. 5 n. 1 (in her order, Judge Schreier

recited and did not disturb the state court's analysis regarding subject matter jurisdiction)).

Furthermore, a Florida appellate court considered and rejected the collateral attacks made by a

putative claimant against Caballero's ATS state court judgment - giving full res judicata effect to

such judgment. See Prodira Casa De Cambio, S.A. de C.V. v. Caballero, Case No. 3D16-0487

(Fla. 3d DCA 2016).

       40.     Any argument of the Stansell and Pescatore Judgment Creditors that Caballero is

not authorized to obtain an ATA Judgment because he was not a U.S. national at the time of the

terrorist attacks is substantively wrong as evidenced by Chief Judge Moore’s Order: “the language

of the statute does not explicitly require that the claimant be a U.S. national at the time of the

injury, only that he is currently a U.S. national and that he was injured by an act of international

terrorism at some time in the past.” See D.E. 259-10, Caballero v. FARC, et al., No. 18-cv-25337-

KMM (S.D. Fla.), D.E. 62, Exhibit 10. Caballero is an Hispanic-American United States citizen

with an ATA judgment, which we have previously argued is no less impressive and no less valid

than the judgments held by the Stansell Judgment Creditors. Notably, the Stansell Judgment

Creditors never attempted to vacate this Order. Thus, such arguments raised by the Stansell

Judgment Creditors in the letters to this Court (see ECF 126 herein and ECF 53 in Pescatore v.

FARC, et al., No. 1:18-mc-00545-LGS (S.D.N.Y.)) that Caballero was somehow not authorized

to obtain an ATA judgment are frankly not grounded in law, but rather in racism.




                                                11
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 12 of 22




                CABALLERO’S CROSS-CLAIM AGAINST
   INTERPLEADER THIRD-PARTY CO-DEFENDANTS – ADVERSE CLAIMANTS
       Interpleader Third-Party Defendant – Adverse Claimant/Cross-Claimant, Antonio

Caballero, by and through his undersigned counsel, hereby asserts the following Cross-Claim

against Interpleader Third-Party Co-Defendants – Adverse Claimants/Cross-Claim Defendants,

the Stansell and Pescatore Judgment Creditors, and in support thereof states the following:

                                             PARTIES

       1.      Third-Party Plaintiff - Garnishee, Citibank, N.A. (“Citibank”), is a banking

institution doing business in the County and State of New York, which holds the subject blocked

assets of Citibank’s Amended Interpleader Complaint.

       2.      Cross-Claimant, Caballero is an individual person residing in the United States.

       3.      Upon information and belief, Cross-Claim Defendant, Keith Stansell is an

individual person residing in the United States.

       4.      Upon information and belief, Cross-Claim Defendant, Marc Gonsalves is an

individual person residing in the United States.

       5.      Upon information and belief, Cross-Claim Defendant, Thomas Howes is an

individual person residing in the United States.

       6.      Upon information and belief, Cross-Claim Defendant, Judith G. Janis is an

individual person residing in the United States.

       7.      Upon information and belief, Cross-Claim Defendant, Christopher T. Janis is an

individual person residing in the United States, and is named individually and as personal

representative and sole heir of the estate of Greer C. Janis.

       8.      Upon information and belief, Cross-Claim Defendant, Michael I. Janis is an

individual person residing in the United States.


                                                   12
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 13 of 22




       9.      Upon information and belief, Cross-Claim Defendant, Jonathan N. Janis is an

individual person residing in the United States.

       10.     Upon information and belief, Cross-Claim Defendant, Olivia Pescatore is an

individual person residing in the United States.

       11.     Upon information and belief, Cross-Claim Defendant, Josh Pescatore is an

individual person residing in the United States.

       12.     Upon information and belief, Cross-Claim Defendant, Jada Pescatore is an

individual person residing in the United States.

       13.     Upon information and belief, Cross-Claim Defendant, Jarrod Pescatore is an

individual person residing in the United States.

       14.     Upon information and belief, Cross-Claim Defendant, Jordan Pescatore is an

individual person residing in the United States.

       15.     Upon information and belief, Cross-Claim Defendant, Carol Pescatore Harpster is

an individual person residing in the United States, and is named individually and as the

representative of the estate of Frank Pescatore Sr.

       16.     Upon information and belief, Cross-Claim Defendant, Richard Pescatore is an

individual person residing in the United States.

       17.     Upon information and belief, Cross-Claim Defendant, John Pescatore is an

individual person residing in the United States.

       18.     Upon information and belief, Cross-Claim Defendant, Carolyn Pescatore is an

individual person residing in the United States.




                                                   13
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 14 of 22




                                     JURISDICTION AND VENUE

        19.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331.

        20.         Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in this judicial district to the

extent that the blocked assets that are the subject of Citibank’s Interpleader proceeding are located

in this district.

                                            BACKGROUND

        21.         Pursuant to the Terrorism Risk Insurance Act Pub, L. No. 107-297, Section 201(a),

116 Stat. 2322 (codified at 28 U.S.C. § 1610 note) (“TRIA”), terror victim judgment holders –

such as Caballero, the Stansell Judgment Creditors, and the Pescatore Judgment Creditors – are

entitled “to satisfy such judgment to the extent of any compensatory damages” from “the blocked

assets of that terrorist party (including the blocked assets of any agency or instrumentality of that

terrorist party).” TRIA, Section 201(a) (emphasis added). See D.E. 259-4, TRIA, Section 201(a),

Exhibit 4.

                             Stansell Judgment Creditors’ M.D. Fla. Action

        22.         On June 7, 2010, the Stansell Judgment Creditors filed a Motion for Entry of Final

Judgment on Liability and Damages and Memorandum of Law in Stansell, et al., v. FARC, et al.,

Case No. 8:09-cv-02308 (M.D. Fla.) (the “Stansell M.D. Fla. Action”). See D.E. 259-1, Stansell

M.D. Fla. Action at D.E. 228, Exhibit 1.

        23.         In their memorandum, the Stansell Judgment Creditors acknowledged that the

damages awarded under the ATA serve a “deterrent purpose.” Id. at 51. The Stansell Judgment

Creditors requested that the United States District Court for the Middle District of Florida (the

“Stansell Trial Court”) base its compensatory damages calculation on a “hostage taking damages


                                                    14
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 15 of 22




formula” that had been used by various courts. Id. at 53. The Stansell Judgment Creditors also

requested that the Stansell Trial Court add a lump sum to the per diem amount given the

circumstances of their case. Id. at 54.

       24.     The Stansell Judgment Creditors’ request for an award of damages was very

specific. They requested a “compensatory damage award . . . [which] must then be trebled pursuant

to 18 U.S.C. § 2333” (id. at 55) and “awards of compensatory damages to each surviving son. . .

trebled . . . under the ATA” and awards to “four surviving children . . . with each award then

subject to trebling under § 2333.” Id. at 58 (emphasis added).

       25.     On June 14, 2010, in the Stansell M.D. Fla. Action, the Honorable Judge Lazzara

entered an Order,3 in which the Stansell Trial Court summarized the Stansell Judgment Creditors’

request as follows: “They each request a compensatory award of $19,670,000 ($10,000 per day in

captivity), plus an additional lump sum factor of an amount based upon the horrific injury in fact,

and trebling of the total award pursuant to 18 U.S.C. § 2333.” Id. at supra n. 5.

       26.     The Stansell Trial Court found the $19,670,000 compensatory damage award plus

an additional lump sum of $5,000,000 appropriate for Keith Stansell, Marc Gonsalves, Thomas

Howes. Id. at 5-6. Thus, each of those three Plaintiffs (i.e., Keith Stansell, Marc Gonsalves,

Thomas Howes), received a total compensatory damages award of $24,670,000. The Stansell Trial

Court then trebled such sum and awarded each of those three Plaintiffs (i.e., Keith Stansell, Marc

Gonsalves, Thomas Howes) $74,010,000 in trebled damages. Id. at 9.

       27.     With regard to the Janis family, the Stansell Trial Court awarded the surviving

spouse (i.e., Judith G. Janis) $12,000,000 in compensatory damages and each of the four surviving




3
 See D.E. 259-2, Stansell M.D. Fla. Action (M.D. Fla. Jun. 14, 2010), D.E. 232 (“Judge Lazzara’s
Order”), Exhibit 2.
                                                15
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 16 of 22




children (i.e., Christopher T. Janis, Greer C. Janis, Michael I. Janis, and Jonathan N. Janis)

$5,000,000 in compensatory damages. Id. at 8. The Stansell Trial Court then trebled such sums

and awarded the surviving spouse (i.e., Judith G. Janis) $36,000,000 in trebled damages and each

of the four surviving children (i.e., Christopher T. Janis, Greer C. Janis, Michael I. Janis, and

Jonathan N. Janis) $15,000,000 in trebled damages. Id. at 9.

          28.   Thus, the Stansell Trial Court awarded, in total, $106,010,000 in compensatory

damages (the “Stansell Judgment Creditors’ Actual Compensatory Damages”) and $318,030,000

in treble damages (the “Stansell Judgment Creditors’ Trebled Damages”).

          29.   On June 15, 2010, in the Stansell M.D. Fla. Action, the Clerk of the Court, not the

Judge, entered a Default Judgment in a Civil Case (the “Stansell Final Judgment”). See Stansell

M.D. Fla. Action (M.D. Fla. Jun. 15, 2010), D.E. 233. The Stansell Final Judgment was not signed

by the Judge, but instead was issued by the Clerk of the Court. Id. at 4. The Clerk of the Court

even referenced Judge Lazzara’s Order [docketed in the Stansell M.D. Fla. Action as D.E. 232] in

the Stansell Final Judgment. See Stansell M.D. Fla. Action at D.E. 233. (“The issues have been

tried or heard and a decision has been rendered by Order entered June 14, 2010 [Docket Entry

232].”) (brackets in original). The Clerk of Court erroneously used the phrase “compensatory

damages” when describing each of the awards that total $318,030,000 in the Stansell Final

Judgment, despite the Stansell Trial Court’s clear Order (i.e., Judge Lazarra’s Order) setting forth

a total compensatory damage award in the amount of $106,010,000. See Stansell M.D. Fla. Action

at D.E. 233, ¶¶ 1-8.

          30.   Upon information and belief, the Stansell Judgment Creditors’ counsel themselves

prepared the Stansell Final Judgment issued by the Clerk of the Court in the Stansell M.D. Fla.

Action.



                                                16
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 17 of 22




       31.        Pursuant to the Stansell Final Judgment, entered by the Clerk of Court in the

Stansell M.D. Action, the Stansell Judgment Creditors claim the entire amount of $318,030,000

(i.e., the Stansell Trebled Damages) somehow constitutes their “compensatory damages.”

       32.        Following the entry of the Stansell Final Judgment in the Stansell M.D. Fla. Action,

the Stansell Judgment Creditors initiated post-judgment collection proceedings throughout the

United States, including in the United States District Court for the Southern District of Florida

[Stansell, et al., v. FARC, et al., Case No. 19-cv-20896-RNS (S.D. Fla. 2019) (the “Stansell S.D.

Fla. Action”)].

                            Pescatore Judgment Creditors’ D.D.C. Action

       33.        On November 1, 2018, in Pescatore, et al. v. Juvenal Ovidio Ricardo Palmera

Pineda, et al., No. 08-02245-RMC (D.D.C.) (the “Pescatore D.D.C. Action”), an Order was

entered in favor of the Pescatore Judgment Creditors awarding them the total compensatory

damage award in the amount of $23,000,000 (the “Pescatore Judgment Creditors’ Actual

Compensatory Damages”) and $69,000,000 in treble damages (the “Pescatore Judgment

Creditors’ Trebled Damages”). See Pescatore D.D.C. Action at D.E. 41.

       34.        The Pescatore Judgment Creditors, in relying on the Stansell Judgment Creditors’

faulty belief that their entire trebled damages amount equates to their “compensatory damages,”

claim the entire amount of $69,000,000 (i.e., the Pescatore Judgment Creditors’ Trebled Damages)

constitutes their “compensatory damages.”

                            Stansell Judgment Creditors’ S.D. Fla. Action

       35.        On July 8, 2020, in the Stansell S.D. Fla. Action, the Stansell Judgment Creditors

filed their Expedited Motion for Order Determining That Plaintiffs’ ATA Judgment is for

Compensatory Damages and Enforceable in Full Under TRIA seeking a ruling that the entire



                                                   17
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 18 of 22




amount of $318,030,000 (i.e., the Stansell Trebled Damages) is for “compensatory damages” and

therefore collectible under TRIA. See Stansell S.D. Fla. Action at D.E. 422, p.1.

       36.     On July 10, 2020, Caballero filed his Motion to Intervene on the basis that the

outcome of such legal issue will have significant effect on TRIA judgment creditors, such as

Caballero, and opposing the Stansell Judgment Creditors’ proposed ruling on their Compensatory

Damages Motion on the grounds that such ruling will contravene TRIA. See Stansell S.D. Fla.

Action at D.E. 435, pp. 2-4.

       37.     On July 16, 2020, without first ruling on Caballero’s Motion to Intervene, the court

in the Stansell S.D. Fla. Action granted the Stansell Judgment Creditors’ Compensatory Damages

Motion and determined that the Stansell Judgment Creditors’ entire $318 million treble ATA

judgment (i.e., the Stansell Trebled Damages) is for “compensatory damages.” See Stansell S.D.

Fla. Action at D.E. 460. The decision of the court in the Stansell S.D. Fla. Action was subsequently

appealed by terrorist agencies of the FARC and parties to the Stansell S.D. Fla. Action. See Stansell

S.D. Fla. Action at D.E. 466.

       38.     On August 17, 2020, the court in the Stansell S.D. Fla. Action denied “as moot”

Caballero’s Motion to Intervene:

               PAPERLESS ORDER: denying as moot Antonio Caballero's
               motion to intervene. [435]. Caballero moves to intervene to collect
               any assets collected from Lopez Bellow [sic] that exceeds
               $106,010,000. However, this Court has already determined that
               the Plaintiffs are entitled to treble damages under the
               Antiterrorism Act, and therefore there is no excess that Caballero
               could collect. Therefore, the motion to intervene is denied as moot.

D.E. 259-5, Stansell S.D. Fla. Action at D.E. 480 (emphasis added), Exhibit 5.

       39.     Subsequently, Caballero’s appeal to the Eleventh Circuit Court of Appeals

followed. See Stansell S.D. Fla. Action at D.E. 481.



                                                 18
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 19 of 22




       40.     On February 19, 2021, in Antonio Caballero v. Keith Stansell, et al., the Eleventh

Circuit Court of Appeals dismissed Mr. Caballero’s appeal for lack of subject matter jurisdiction,

but the Court did not reach the merits of the compensatory damages issue. See Order, Antonio

Caballero v. Keith Stansell, et al., No. 20-13102 (11th Cir. Feb. 19, 2021).

                                   Caballero’s S.D. Fla. Action

       41.     On January 4, 2019, the Stansell Judgment Creditors filed their Motion to Intervene

& Memorandum of Law in Caballero v. FARC, et al., No. 1:18-CV-25337-KMM (S.D. Fla.)

(“Caballero’s S.D. Fla. Action”) arguing that Caballero is not authorized to obtain an Anti-

Terrorism Act Judgment because he was not a U.S. national at the time of the terrorist attacks. See

D.E. 259-6, Caballero’s S.D. Fla. Action at D.E. 8, Exhibit 6.

       42.     On January 18, 2019, in Caballero’s S.D. Fla. Action, Caballero filed his Response

in Opposition to Applicants’ Motion to Intervene and Memorandum of Law. See D.E. 259-7,

Caballero’s S.D. Fla. Action at D.E. 11, Exhibit 7.

       43.     On January 24, 2019, in Caballero’s S.D. Fla. Action, the Stansell Judgment

Creditors filed their Reply Memorandum in Support of Motion to Intervene. See D.E. 259-8,

Caballero’s S.D. Fla. Action at D.E. 13, Exhibit 8.

       44.     On June 27, 2019, the court in Caballero’s S.D. Fla. Action denied the Stansell

Judgment Creditors’ Motion to Intervene. See D.E. 259-9, Caballero’s S.D. Fla. Action at D.E. 43,

Exhibit 9. The Stansell Judgment Creditors never appealed this Order.

       45.     On May 20, 2020, the court in Caballero’s S.D. Fla. Action entered an Order on

Motion for Default Final Judgment, rejecting the would-be-intervenors’ argument that Caballero

is not authorized to obtain an Anti-Terrorism Act Judgment because he was not a U.S. national at

the time of the terrorist attacks: “the language of the statute does not explicitly require that the



                                                19
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 20 of 22




claimant be a U.S. national at the time of the injury, only that he is currently a U.S. national and

that he was injured by an act of international terrorism at some time in the past.”, which the would-

be-intervenors never attempted to vacate. See D.E. 259-10, Caballero’s S.D. Fla. Action at D.E.

62, Exhibit 10.

        46.       On May 20, 2020, the court in Caballero’s S.D. Fla. Action entered a Final

Judgment. See D.E. 259-11, Caballero, v. FARC, et al., No. 18-cv-25337-KMM (S.D. Fla. May

20, 2020) D.E. 63, Exhibit 11.

                            COUNT I – DECLARATORY JUDGMENT

        47.       Caballero incorporates and realleges paragraphs 1 through 46 above as if fully set

forth herein.

        48.       This is an action seeking declaratory relief pursuant to 28 U.S.C. § 2201.

        49.       Pursuant to 28 U.S.C. § 2201, Caballero is entitled to a declaratory judgment

because there is an actual controversy within this jurisdiction among the parties to this action

having adverse legal interests, and of sufficient immediacy, reality and ripeness to warrant the

issuance of the declaratory judgment requested, declaring the rights and other legal relations of

said interested parties.

        50.       Caballero seeks a determination that the Stansell and Pescatore Judgment

Creditors’ writs of execution against the subject blocked assets of Citibank’s Interpleader

proceeding are unenforceable as a matter of law to collect more than the Stansell Judgment

Creditors’ Actual Compensatory Damages and the Pescatore Judgment Creditors’ Actual

Compensatory Damages because the Stansell and Pescatore Judgment Creditors have collected or

are about to fully collect their “compensatory damages” pursuant to their respective final

judgments and TRIA.



                                                  20
     Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 21 of 22




       51.     Upon information and belief, because the Stansell and Pescatore Judgment

Creditors have collected or are about to fully collect their “compensatory damages” pursuant to

their respective final judgments and TRIA, Caballero further seeks a determination that he alone

is entitled to attach and execute upon the subject blocked assets of Citibank’s Interpleader

proceeding.

       WHEREFORE, Caballero respectfully requests this Court enter a declaratory judgment

that the Stansell and Pescatore Judgment Creditors have collected or are about to collect their

“compensatory damages” pursuant to their respective final judgments and TRIA, and therefore,

Caballero alone is entitled to attach and execute upon the subject blocked assets of Citibank’s

Interpleader proceeding, and for all such other relief that this Court deems to be just and proper.



Dated June 8th, 2021.
                                      Respectfully submitted,

                                       ZUMPANO PATRICIOS, P.A.
                                       /s/ Joseph I. Zumpano
                                       Joseph I. Zumpano (Florida Bar Number: 0056091)
                                       Admitted Pro Hac Vice
                                       E-mail address: jzumpano@zplaw.com
                                       Leon N. Patricios (Florida Bar Number: 0012777)
                                       Admitted Pro Hac Vice
                                       E-mail address: lpatricios@zplaw.com
                                       312 Minorca Avenue
                                       Coral Gables, FL 33134
                                       Telephone: (305) 444-5565

                                        ZUMPANO PATRICIOS & POPOK, PLLC
                                        Nicholas Rostow
                                        Senior Partner
                                        417 Fifth Avenue, Suite 826
                                        New York, New York 10016
                                        (212) 381-9914
                                        nrostow@zplaw.com
                                        Attorneys for Antonio Caballero


                                                 21
    Case 1:16-mc-00405-LGS-SN Document 301 Filed 06/08/21 Page 22 of 22




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 8th day of June 2021, the undersigned electronically

filed the foregoing document with the Clerk of Courts by using the CM/ECF system.

                                    /s/ Nicholas Rostow
                                    Nicholas Rostow




                                             22
